

MDU RESOURCES GROUP, INC.
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN


Article 1. Establishment, Purpose and Duration


1.1 Establishment of the Plan. MDU Resources Group, Inc., a Delaware corporation
(hereinafter referred to as the "Company"), hereby establishes an incentive
compensation plan to be known as the "MDU Resources Group, Inc. Long-Term
Performance-Based Incentive Plan" (hereinafter referred to as the "Plan"), as
set forth in this document. The Plan permits the grant of Nonqualified Stock
Options (NQSO), Incentive Stock Options (ISO), Stock Appreciation Rights (SAR),
Restricted Stock, Performance Units, Performance Shares and other awards.


The Plan first became effective when approved by the stockholders at the annual
meeting on April 22, 1997. The Plan, as amended, will become effective on April
25, 2006 if it is approved by the stockholders at the 2006 annual meeting. The
Plan shall remain in effect as provided in Section 1.3 herein.


1.2 Purpose of the Plan. The purpose of the Plan is to promote the success and
enhance the value of the Company by linking the personal interests of
Participants to those of Company stockholders and customers.


The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract and retain the services of Participants upon whose
judgment, interest and special effort the successful conduct of its operations
is largely dependent.


1.3 Duration of the Plan. The Plan shall remain in effect, subject to the right
of the Board of Directors to terminate the Plan at any time pursuant to Article
15 herein, until all Shares subject to it shall have been purchased or acquired
according to the Plan's provisions.


Article 2. Definitions


Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when such meaning is intended, the initial letter of the word is
capitalized:


2.1 "Award" means, individually or collectively, a grant under the Plan of
NQSOs, ISOs, SARs, Restricted Stock, Performance Units, Performance Shares or
any other type of award permitted under Article 10 of the Plan.


2.2 "Award Agreement" means an agreement entered into by each Participant and
the Company, setting forth the terms and provisions applicable to an Award
granted to a Participant under the Plan.


2.3 "Base Value" of an SAR shall have the meaning set forth in Section 7.1
herein.


2.4 "Board" or "Board of Directors" means the Board of Directors of the Company.


2.5 "Change in Control" means the earliest of the following to occur: (a) the
public announcement by the Company or by any person (which shall not include the
Company, any subsidiary of the Company, or any employee benefit plan of the
Company or of any subsidiary of the Company) ("Person") that such Person, who or
which, together with all Affiliates and Associates (within the meanings ascribed
to such terms in the Rule 12b-2 of the General Rules and Regulations under the
Exchange Act) of such Person, shall be the beneficial owner of twenty percent
(20%) or more of the voting stock of the Company outstanding; (b) the
commencement of, or after the first public announcement of any Person to
commence, a tender or exchange offer the consummation of which would result in
any Person becoming the beneficial owner of voting stock aggregating thirty
percent (30%) or more of the then outstanding voting stock of the Company; (c)
the announcement of any transaction relating to the Company required to be
described pursuant to the requirements of Item 6(e) of Schedule 14A of
Regulation 14A under the Exchange Act; (d) a proposed change in constituency of
the Board such that, during any period of two (2) consecutive years, individuals
who at the beginning of such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election or nomination for
election by the stockholders of the Company of each new Director was approved by
a vote of at least two-thirds (2/3) of the Directors then still in office who
were members of the Board at the beginning of the period; or (e) any other event
which shall be deemed by a majority of the Compensation Committee to constitute
a "change in control".


2.6 "Code" means the Internal Revenue Code of 1986, as amended from time to
time.


2.7 "Committee" means the Committee, as specified in Article 3, appointed by the
Board to administer the Plan with respect to Awards.


2.8 "Company" means MDU Resources Group, Inc., a Delaware corporation, or any
successor thereto as provided in Article 18 herein.


2.9 "Covered Employee" means any Participant who would be considered a "Covered
Employee" for purposes of Section 162(m) of the Code.


2.10 "Director" means any individual who is a member of the Board of Directors
of the Company.


2.11 "Disability" means "permanent and total disability" as defined under
Section 22(e)(3)of the Code.


2.12 "Dividend Equivalent" means, with respect to Shares subject to an Award, a
right to be paid an amount equal to dividends declared on an equal number of
outstanding Shares.


2.13 "Eligible Employee" means an Employee who is eligible to participate in the
Plan, as set forth in Section 5.1 herein.


2.14 "Employee" means any full-time or regularly-scheduled part-time employee of
the Company or of the Company's Subsidiaries, who is not covered by any
collective bargaining agreement to which the Company or any of its Subsidiaries
is a party. Directors who are not otherwise employed by the Company shall not be
considered Employees for purposes of the Plan. For purposes of the Plan,
transfer of employment of a Participant between the Company and any one of its
Subsidiaries (or between Subsidiaries) shall not be deemed a termination of
employment.


2.15 "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.


2.16 "Exercise Period" means the period during which an SAR or Option is
exercisable, as set forth in the related Award Agreement.


2.17 "Fair Market Value" shall mean the average of the high and low sale prices
as reported in the consolidated transaction reporting system or, if there is no
such sale on the relevant date, then on the last previous day on which a sale
was reported.


2.18 "Freestanding SAR" means an SAR that is granted independently of any
Option.


2.19 "Full Value Award" means an Award pursuant to which Shares may be issued,
other than an Option or an SAR.


2.20 "Incentive Stock Option" or "ISO" means an option to purchase Shares,
granted under Article 6 herein, which is designated as an Incentive Stock Option
and satisfies the requirements of Section 422 of the Code.


2.21 "Nonqualified Stock Option" or "NQSO" means an option to purchase Shares,
granted under Article 6 herein, which is not intended to be an Incentive Stock
Option under Section 422 of the Code.


2.22 "Option" means an Incentive Stock Option or a Nonqualified Stock Option.


2.23 "Option Price" means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee and set forth
in the Option Award Agreement.


2.24 "Participant" means an Employee of the Company who has outstanding an Award
granted under the Plan.


2.25 "Performance Goals" means the performance goals established by the
Committee, which shall be based on one or more of the following measures: sales
or revenues, earnings per share, shareholder return and/or value, funds from
operations, operating income, gross income, net income, cash flow, return on
equity, return on capital, earnings before interest, operating ratios, stock
price, customer satisfaction, accomplishment of mergers, acquisitions,
dispositions or similar extraordinary business transactions, profit returns and
margins, financial return ratios and/or market performance. Performance goals
may be measured solely on a corporate, subsidiary or business unit basis, or a
combination thereof. Performance goals may reflect absolute entity performance
or a relative comparison of entity performance to the performance of a peer
group of entities or other external measure.


2.26 "Performance Unit" means an Award granted to an Employee, as described in
Article 9 herein.


2.27 "Performance Share" means an Award granted to an Employee, as described in
Article 9 herein.


2.28 "Period of Restriction" means the period during which the transfer of
Restricted Stock is limited in some way, as provided in Article 8 herein.


2.29 "Person" shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act, as used in Sections 13(d) and 14(d) thereof, including usage
in the definition of a "group" in Section 13(d) thereof.


2.30 "Qualified Restricted Stock" means an Award of Restricted Stock designated
as Qualified Restricted Stock by the Committee at the time of grant and intended
to qualify for the exemption from the limitation on deductibility imposed by
Section 162(m) of the Code that is set forth in Section 162(m)(4)(C).


2.31 "Restricted Stock" means an Award of Shares granted to a Participant
pursuant to Article 8 herein.


2.32 "Shares" means the shares of common stock of the Company.


2.33 "Stock Appreciation Right" or "SAR" means a right, granted alone or in
connection with a related Option, designated as an SAR, to receive a payment on
the day the right is exercised, pursuant to the terms of Article 7 herein. Each
SAR shall be denominated in terms of one Share.


2.34 "Subsidiary" means any corporation that is a "subsidiary corporation" of
the Company as that term is defined in Section 424(f) of the Code.


2.35 "Tandem SAR" means an SAR that is granted in connection with a related
Option, the exercise of which shall require forfeiture of the right to purchase
a Share under the related Option (and when a Share is purchased under the
Option, the Tandem SAR shall be similarly canceled).


Article 3. Administration


3.1 The Committee. The Plan shall be administered by the Compensation Committee
of the Board, or by any other Committee appointed by the Board. The members of
the Committee shall be appointed from time to time by, and shall serve at the
discretion of, the Board of Directors.


3.2 Authority of the Committee. The Committee shall have full power except as
limited by law, the Articles of Incorporation and the Bylaws of the Company,
subject to such other restricting limitations or directions as may be imposed by
the Board and subject to the provisions herein, to determine the size and types
of Awards; to determine the terms and conditions of such Awards in a manner
consistent with the Plan; to construe and interpret the Plan and any agreement
or instrument entered into under the Plan; to establish, amend or waive rules
and regulations for the Plan's administration; and (subject to the provisions of
Article 15 herein) to amend the terms and conditions of any outstanding Award.
Further, the Committee shall make all other determinations which may be
necessary or advisable for the administration of the Plan. As permitted by law,
the Committee may delegate its authorities as identified hereunder.


3.3 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to Awards under the Plan as it may
deem advisable, including, without limitation, restrictions to comply with
applicable Federal securities laws, with the requirements of any stock exchange
or market upon which such Shares are then listed and/or traded and with any blue
sky or state securities laws applicable to such Shares.


3.4 Approval. The Board or the Committee shall approve all Awards made under the
Plan and all elections made by Participants, prior to their effective date, to
the extent necessary to comply with Rule 16b-3 under the Exchange Act.


3.5 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders or resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Employees, Participants and their estates and
beneficiaries.


3.6 Costs. The Company shall pay all costs of administration of the Plan.


Article 4. Shares Subject to the Plan




4.1 Number of Shares. Subject to Section 4.2 herein, the maximum number of
Shares that may be issued pursuant to Awards under the Plan shall be 6,625,581.
Shares underlying lapsed or forfeited Awards of Restricted Stock shall not be
treated as having been issued pursuant to an Award under the Plan. Shares
withheld from an Award of Restricted Stock to satisfy tax withholding
obligations shall be counted as Shares issued pursuant to an Award under the
Plan. Shares that are potentially deliverable under an Award that expires or is
canceled, forfeited, settled in cash or otherwise settled without the delivery
of Shares shall not be treated as having been issued under the Plan. Shares that
are withheld to satisfy the Option Price or tax withholding obligations related
to an Option, SAR or other Award pursuant to which the Shares withheld have not
yet been issued shall not be deemed to be Shares issued under the Plan.


Shares issued pursuant to the Plan may be (i) authorized but unissued Shares of
Common Stock, (ii) treasury shares, or (iii) shares purchased on the open
market.
 
4.2 Adjustments in Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
split, reverse stock split, stock dividend, split-up, spin-off, share
combination, share exchange, extraordinary dividend or any change in the
corporate structure of the Company affecting the Shares, such adjustment shall
be made to the number and kind of Shares which may be delivered under the Plan,
the individual limitations set forth in Section 4.3, and the number, kind and/or
price of Shares subject to outstanding Awards granted under the Plan, as may be
determined to be appropriate and equitable by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights; provided, however,
that unless otherwise determined by the Committee, the number of Shares subject
to any Award shall always be rounded down to a whole number. Notwithstanding the
foregoing, (i) each such adjustment with respect to an Incentive Stock Option
shall comply with the rules of Section 424(a) of the Code and (ii) in no event
shall any adjustment be made which would render any Incentive Stock Option
granted hereunder to be other than an incentive stock option for purposes of
Section 422 of the Code.


4.3 Individual Limitations. Subject to Section 4.2 herein, (i) the total number
of Shares with respect to which Options or SARs may be granted in any calendar
year to any Covered Employee shall not exceed 1,500,000 Shares; (ii) the total
number of shares of Qualified Restricted Stock that may be granted in any
calendar year to any Covered Employee shall not exceed 1,500,000 Shares; (iii)
the total number of Performance Shares or Performance Units that may be granted
in any calendar year to any Covered Employee shall not exceed 1,500,000
Performance Shares or Performance Units, as the case may be; (iv) the total
number of Shares that are intended to qualify for deduction under Section 162(m)
of the Code granted pursuant to Article 10 herein in any calendar year to any
Covered Employee shall not exceed 1,500,000 Shares; (v) the total cash Award
that is intended to qualify for deduction under Section 162(m) of the Code that
may be paid pursuant to Article 10 herein in any calendar year to any Covered
Employee shall not exceed $6,000,000; and (vi) the aggregate number of Dividend
Equivalents that are intended to qualify for deduction under Section 162(m) of
the Code that a Covered Employee may receive in any calendar year shall not
exceed $6,000,000.


Article 5. Eligibility and Participation


5.1 Eligibility. Persons eligible to participate in the Plan include all
officers and key employees of the Company and its Subsidiaries, as determined by
the Committee, including Employees who are members of the Board, but excluding
Directors who are not Employees.


5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees those to whom Awards
shall be granted and shall determine the nature and amount of each Award.


Article 6. Stock Options


6.1 Grant of Options. Subject to the terms and conditions of the Plan, Options
may be granted to an Eligible Employee at any time and from time to time, as
shall be determined by the Committee.


The Committee shall have complete discretion in determining the number of Shares
subject to Options granted to each Participant (subject to Article 4 herein)
and, consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such Options. The Committee may grant ISOs, NQSOs, or a
combination thereof.


6.2 Option Award Agreement. Each Option grant shall be evidenced by an Option
Award Agreement that shall specify the Option Price, the term of the Option, the
number of Shares to which the Option pertains, the Exercise Period and such
other provisions as the Committee shall determine, including but not limited to
any rights to Dividend Equivalents. The Option Award Agreement shall also
specify whether the Option is intended to be an ISO or an NQSO.


The Option Price for each Share purchasable under any Incentive Stock Option
granted hereunder shall be not less than one hundred percent (100%) of the Fair
Market Value per Share at the date the Option is granted; and provided, further,
that in the case of an Incentive Stock Option granted to a person who, at the
time such Incentive Stock Option is granted, owns shares of stock of the Company
or of any Subsidiary which possess more than ten percent (10%) of the total
combined voting power of all classes of shares of stock of the Company or of any
Subsidiary, the Option Price for each Share shall be not less than one hundred
ten percent (110%) of the Fair Market Value per Share at the date the Option is
granted. The Option Price will be subject to adjustment in accordance with the
provisions of Section 4.2 of the Plan.


No Incentive Stock Option by its terms shall be exercisable after the expiration
of ten (10) years from the date of grant of the Option; provided, however, in
the case of an Incentive Stock Option granted to a person who, at the time such
Option is granted, owns shares of stock of the Company or of any Subsidiary
possessing more than ten percent (10%) of the total combined voting power of all
classes of shares of stock of the Company or of any Subsidiary, such Option
shall not be exercisable after the expiration of five (5) years from the date
such Option is granted.


6.3 Exercise of and Payment for Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve.


A Participant may exercise an Option at any time during the Exercise Period.
Options shall be exercised by the delivery of a written notice of exercise to
the Company or its designee, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by provisions for full payment
for the Shares.


The Option Price upon exercise of any Option shall be payable either: (a) in
cash or its equivalent, (b) by tendering previously acquired Shares having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price (provided that Shares which are tendered must have been held by the
Participant for at least six (6) months prior to their tender to satisfy the
Option Price), (c) by share withholding, (d) by cashless exercise or (e) by a
combination of (a),(b),(c), and/or (d).


As soon as practicable after receipt of a written notification of exercise of an
Option, provisions for full payment therefor and satisfaction or provision for
satisfaction of any tax withholding or other obligations, the Company shall (i)
deliver to the Participant, in the Participant's name or the name of the
Participant's designee, a Share certificate or certificates in an appropriate
aggregate amount based upon the number of Shares purchased under the Option, or
(ii) cause to be issued in the Participant's name or the name of the
Participant's designee, in book-entry form, an appropriate number of Shares
based upon the number of Shares purchased under the Option.


6.4 Termination of Employment. Each Option Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the Option
following termination of the Participant's employment with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee (subject to applicable law), shall be included in the Option Award
Agreement entered into with Participants, need not be uniform among all Options
granted pursuant to the Plan or among Participants and may reflect distinctions
based on the reasons for termination of employment. If the employment of a
Participant by the Company or by any Subsidiary is terminated for any reason
other than death, any Incentive Stock Option granted to such Participant may not
be exercised later than three (3) months (one (1) year in the case of
termination due to Disability) after the date of such termination of employment.


6.5 Transferability of Options. Except as otherwise determined by the Committee
and set forth in the Option Award Agreement, no Option granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution, and
all Incentive Stock Options granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant.


Article 7. Stock Appreciation Rights


7.1 Grant of SARs. Subject to the terms and conditions of the Plan, an SAR may
be granted to an Eligible Employee at any time and from time to time as shall be
determined by the Committee. The Committee may grant Freestanding SARs, Tandem
SARs or any combination of these forms of SAR.


The Committee shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Article 4 herein) and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs.


The Base Value of a Freestanding SAR shall equal the Fair Market Value of a
Share on the date of grant of the SAR. The Base Value of Tandem SARs shall equal
the Option Price of the related Option.


7.2 SAR Award Agreement. Each SAR grant shall be evidenced by an SAR Award
Agreement that shall specify the number of SARs granted, the Base Value, the
term of the SAR, the Exercise Period and such other provisions as the Committee
shall determine.


7.3 Exercise and Payment of SARs. Tandem SARs may be exercised for all or part
of the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.


Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will expire
no later than the expiration of the underlying ISO; (ii) the value of the payout
with respect to the Tandem SAR may be for no more than one hundred percent
(100%) of the difference between the Option Price of the underlying ISO and the
Fair Market Value of the Shares subject to the underlying ISO at the time the
Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only when the
Fair Market Value of the Shares subject to the ISO exceeds the Option Price of
the ISO.


Freestanding SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, imposes upon them.


A Participant may exercise an SAR at any time during the Exercise Period. SARs
shall be exercised by the delivery of a written notice of exercise to the
Company, setting forth the number of SARs being exercised. Upon exercise of an
SAR, a Participant shall be entitled to receive payment from the Company in an
amount equal to the product of:


(a) the excess of (i) the Fair Market Value of a Share on the date of exercise
over (ii) the Base Value multiplied by


(b) the number of Shares with respect to which the SAR is exercised.


At the sole discretion of the Committee, the payment to the Participant upon SAR
exercise may be in cash, in Shares of equivalent value, or in some combination
thereof.


7.4 Termination of Employment. Each SAR Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant's employment with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the SAR Award Agreement entered into with
Participants, need not be uniform among all SARs granted pursuant to the Plan or
among Participants and may reflect distinctions based on the reasons for
termination of employment.


7.5 Transferability of SARs. Except as otherwise determined by the Committee and
set forth in the SAR Award Agreement, no SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, and all SARs granted to
a Participant under the Plan shall be exercisable during his or her lifetime
only by such Participant or his or her legal representative.


Article 8. Restricted Stock


8.1 Grant of Restricted Stock. Subject to the terms and conditions of the Plan,
Restricted Stock may be granted to
Eligible Employees at any time and from time to time, as shall be determined by
the Committee.


The Committee shall have complete discretion in determining the number of shares
of Restricted Stock granted to each Participant (subject to Article 4 herein)
and, consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such Restricted Stock.


In addition, the Committee may, prior to or at the time of grant, designate an
Award of Restricted Stock as Qualified Restricted Stock, in which event it will
condition the grant or vesting, as applicable, of such Qualified Restricted
Stock upon the attainment of the Performance Goals selected by the Committee.


8.2 Restricted Stock Award Agreement. Each Restricted Stock grant shall be
evidenced by a Restricted Stock Award Agreement that shall specify the Period or
Periods of Restriction, the number of Restricted Stock Shares granted and such
other provisions as the Committee shall determine.


8.3 Transferability. Restricted Stock granted hereunder may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction established by the Committee and
specified in the Restricted Stock Award Agreement. All rights with respect to
the Restricted Stock granted to a Participant under the Plan shall be available
during his or her lifetime only to such Participant or his or her legal
representative.


8.4 Certificate Legend. Each certificate representing Restricted Stock granted
pursuant to the Plan may bear a legend substantially as follows:



 
"The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer as set forth in MDU Resources Group, Inc.
Long-Term Performance-Based Incentive Plan and in a Restricted Stock Award
Agreement. A copy of such Plan and such Agreement may be obtained from MDU
Resources Group, Inc."



The Company shall have the right to retain the certificates representing
Restricted Stock in the Company's possession until such time as all restrictions
applicable to such Shares have been satisfied.


8.5 Removal of Restrictions. Restricted Stock shall become freely transferable
by the Participant after the last day of the Period of Restriction applicable
thereto. Once Restricted Stock is released from the restrictions, the
Participant shall be entitled to have the legend referred to in Section 8.4
removed from his or her stock certificate.


8.6 Voting Rights. During the Period of Restriction, Participants holding
Restricted Stock may exercise full voting rights with respect to those Shares.


8.7 Dividends and Other Distributions. Subject to the Committee's right to
determine otherwise at the time of grant, during the Period of Restriction,
Participants holding Restricted Stock shall receive all regular cash dividends
paid with respect to all Shares while they are so held. All other distributions
paid with respect to such Restricted Stock shall be credited to Participants
subject to the same restrictions on transferability and forfeitability as the
Restricted Stock with respect to which they were paid and shall be paid to the
Participant within forty-five (45) days following the full vesting of the
Restricted Stock with respect to which such distributions were made.


8.8 Termination of Employment. Each Restricted Stock Award Agreement shall set
forth the extent to which the Participant shall have the right to receive
unvested Restricted Stock following termination of the Participant's employment
with the Company and its Subsidiaries. Such provisions shall be determined in
the sole discretion of the Committee, shall be included in the Restricted Stock
Award Agreement entered into with Participants, need not be uniform among all
grants of Restricted Stock or among Participants and may reflect distinctions
based on the reasons for termination of employment.


Article 9. Performance Units and Performance Shares


9.1 Grant of Performance Units and Performance Shares. Subject to the terms and
conditions of the Plan, Performance Units and/or Performance Shares may be
granted to an Eligible Employee at any time and from time to time, as shall be
determined by the Committee.


The Committee shall have complete discretion in determining the number of
Performance Units and/or Performance Shares granted to each Participant (subject
to Article 4 herein) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such Awards.


9.2 Performance Unit/Performance Share Award Agreement. Each grant of
Performance Units and/or Performance Shares shall be evidenced by a Performance
Unit and/or Performance Share Award Agreement that shall specify the number of
Performance Units and/or Performance Shares granted, the initial value (if
applicable), the Performance Period, the Performance Goals and such other
provisions as the Committee shall determine, including but not limited to any
rights to Dividend Equivalents.


9.3 Value of Performance Units/Performance Shares. Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant.
The value of a Performance Share shall be equal to the Fair Market Value of a
Share. The Committee shall set Performance Goals in its discretion which,
depending on the extent to which they are met, will determine the number and/or
value of Performance Units/Performance Shares that will be paid out to the
Participants. The time period during which the Performance Goals must be met
shall be called a "Performance Period."


9.4 Earning of Performance Units/Performance Shares. After the applicable
Performance Period has ended, the holder of Performance Units/Performance Shares
shall be entitled to receive a payout with respect to the Performance
Units/Performance Shares earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
Performance Goals have been achieved.


9.5 Form and Timing of Payment of Performance Units/Performance Shares. Payment
of earned Performance Units/Performance Shares shall be made following the close
of the applicable Performance Period. The Committee, in its sole discretion, may
pay earned Performance Units/Performance Shares in cash or in Shares (or in a
combination thereof), which have an aggregate Fair Market Value equal to the
value of the earned Performance Units/Performance Shares at the close of the
applicable Performance Period. Such Shares may be granted subject to any
restrictions deemed appropriate by the Committee.


9.6 Termination of Employment. Each Performance Unit/Performance Share Award
Agreement shall set forth the extent to which the Participant shall have the
right to receive a Performance Unit/Performance Share payment following
termination of the Participant's employment with the Company and its
Subsidiaries during a Performance Period. Such provisions shall be determined in
the sole discretion of the Committee, shall be included in the Award Agreement
entered into with Participants, need not be uniform among all grants of
Performance Units/Performance Shares or among Participants and may reflect
distinctions based on reasons for termination of employment.


9.7 Transferability. Except as otherwise determined by the Committee and set
forth in the Performance Unit/Performance Share Award Agreement, Performance
Units/Performance Shares may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution, and a Participant's rights with respect to Performance
Units/Performance Shares granted under the Plan shall be available during the
Participant's lifetime only to such Participant or the Participant's legal
representative.


Article 10. Other Awards


The Committee shall have the right to grant other Awards which may include,
without limitation, the grant of Shares based on attainment of Performance Goals
established by the Committee, the payment of Shares in lieu of cash, the payment
of cash based on attainment of Performance Goals established by the Committee,
and the payment of Shares in lieu of cash under other Company incentive or bonus
programs. Payment under or settlement of any such Awards shall be made in such
manner and at such times as the Committee may determine.


Article 11. Beneficiary Designation


Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant's lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant's death shall be paid
to the Participant's estate.


The spouse of a married Participant domiciled in a community property
jurisdiction shall join in any designation of beneficiary or beneficiaries other
than the spouse.


Article 12. Deferrals


The Committee may permit a Participant to defer the Participant's receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Participant under the Plan. If any such deferral election is permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals.


Article 13. Rights of Employees


13.1 Employment. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant's employment at any time,
for any reason or no reason in the Company's sole discretion, nor confer upon
any Participant any right to continue in the employ of the Company.


13.2 Participation. No Employee shall have the right to be selected to receive
an Award under the Plan, or, having been so selected, to be selected to receive
a future Award.


Article 14. Change in Control


The terms of this Article 14 shall immediately become operative, without further
action or consent by any person or entity, upon a Change in Control, and once
operative shall supersede and take control over any other provisions of this
Plan.


Upon a Change in Control



 
(a)
Any and all Options and SARs granted hereunder shall become immediately
exercisable;




 
(b)
Any restriction periods and restrictions imposed on Restricted Stock, Qualified
Restricted Stock or Awards granted pursuant to Article 10 (if not
performance-based) shall be deemed to have expired and such Restricted Stock,
Qualified Restricted Stock or Awards shall become immediately vested in full;
and




 
(c)
The target payout opportunity attainable under all outstanding Awards of
Performance Units, Performance Shares and Awards granted pursuant to Article 10
(if performance-based) shall be deemed to have been fully earned for the entire
Performance Period(s) as of the effective date of the Change in Control, and
shall be paid out promptly in Shares or cash pursuant to the terms of the Award
Agreement, or in the absence of such designation, as the Committee shall
determine.



Article 15. Amendment, Modification and Termination


15.1 Amendment, Modification and Termination. The Board may, at any time and
from time to time, alter, amend, suspend or terminate the Plan, in whole or in
part, provided that no amendment shall be made which shall increase the total
number of Shares that may be issued under the Plan, materially modify the
requirements for participation in the Plan, or materially increase the benefits
accruing to Participants under the Plan, in each case unless such amendment is
approved by the stockholders. The Board of Directors of the Company is also
authorized to amend the Plan and the Options granted hereunder to maintain
qualification as "incentive stock options" within the meaning of Section 422 of
the Code, if applicable.


15.2 Awards Previously Granted. No termination, amendment or modification of the
Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award, unless such termination, modification or amendment is required by
applicable law and except as otherwise provided herein.


Article 16. Withholding


16.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state and local taxes (including the
Participant's FICA obligation) required by law to be withheld with respect to an
Award made under the Plan.


16.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock, or upon
any other taxable event arising out of or as a result of Awards granted
hereunder, Participants may elect to satisfy the withholding requirement, in
whole or in part, by tendering previously-owned Shares or by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the statutory total tax which could be imposed on the
transaction. All elections shall be irrevocable, made in writing and signed by
the Participant.


Article 17. Minimum Vesting


Notwithstanding any other provision of the Plan to the contrary, (a) the minimum
vesting period for Full Value Awards with no performance-based vesting
characteristics must be at least three years (vesting may occur ratably each
month, quarter or anniversary of the grant date over such vesting period); (b)
the minimum vesting period for Full Value Awards with performance-based vesting
characteristics must be at least one year; and (c) the Committee shall not have
discretion to accelerate vesting of Full Value Awards except in the event of a
Change in Control or similar transaction, or the death, disability, or
termination of employment of a Participant; provided, however, that the
Committee may grant a "de minimis" number of Full Value Awards that do not
comply with the foregoing minimum vesting standards. For this purpose "de
minimis" means 331,279 Shares available for issuance as Full Value Awards under
the Plan, subject to adjustment under Section 4.2 herein.


Article 18. Successors


All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.


Article 19. Legal Construction


19.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.


19.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


19.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


19.4 Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with, and governed
by, the laws of the State of Delaware.


Article 20. Accounting Restatements


This Article 20 shall apply to Awards granted to all Participants in the Plan.
Notwithstanding anything in the Plan or in any Award Agreement to the contrary,
if the Company's audited financial statements are restated, the Committee may,
in accordance with the Company's Guidelines for Repayment of Incentives Due to
Accounting Restatements, take such actions as it deems appropriate (in its sole
discretion) with respect to


(a) Awards then outstanding (including Awards that have vested or otherwise been
earned but with respect to which payment of cash or distribution of Shares, as
the case may be, has not been made or deferred and also including unvested or
unpaid Dividend Equivalents attributable to such outstanding Awards)
("Outstanding Awards") and


(b) vested, earned and/or exercised Awards and any cash or Shares received with
respect to Awards (including, without limitation, dividends and Dividend
Equivalents), in each case to the extent payment of cash or distribution of
Shares, as the case may be, was received or deferred within the 3 year period
preceding the restatement ("Prior Awards"), provided such Prior Awards were not
vested, earned, exercised or paid prior to the date the Plan was amended to add
this Article 20,


if the terms of any such Outstanding Awards or Prior Awards or the benefits
received by a Participant with respect to any such Outstanding Awards or Prior
Awards (including, without limitation, dividends or Dividend Equivalents
credited or distributed to a Participant and/or consideration received upon the
sale of Shares that were acquired pursuant to the vesting, settlement or
exercise of a Prior Award) are, or would have been, directly impacted by the
restatement, including, without limitation, (i) securing (or causing to be
secured) repayment of all or a portion of any amounts paid, distributed or
deferred (including, without limitation, dividends or Dividend Equivalents
and/or consideration received upon the sale of Shares that were acquired
pursuant to the vesting, settlement or exercise of a Prior Award), (ii) granting
additional Awards or making (or causing to be made) additional payments or
distributions (or crediting additional deferrals) with respect to Prior Awards,
(iii) rescinding vesting (including accelerated vesting) of Outstanding Awards
and/or (iv) causing the forfeiture of Outstanding Awards. The Committee may, in
its sole discretion, take different actions pursuant to this Article 20 with
respect to different Awards, different Participants (or beneficiaries) and/or
different classes of Awards or Participants (or beneficiaries). The Committee
has no obligation to take any action permitted by this Article 20. The Committee
may consider any factors it chooses in taking (or determining whether to take)
any action permitted by this Article 20, including, without limitation, the
following:


(A) The reason for the restatement of the financial statements;


(B) The amount of time between the initial publication and subsequent
restatement of the financial statements; and


(C) The Participant's current employment status, and the viability of
successfully obtaining repayment.


If the Committee requires repayment of all or part of a Prior Award, the amount
of repayment shall be determined by the Committee based on the circumstances
giving rise to the restatement. The Committee shall determine whether repayment
shall be effected (i) by seeking repayment from the Participant, (ii) by
reducing (subject to applicable law and the terms and conditions of the
applicable plan, program or arrangement) the amount that would otherwise be
provided to the Participant under any compensatory plan, program or arrangement
maintained by the Company or any of its affiliates, (iii) by withholding payment
of future increases in compensation (including the payment of any discretionary
bonus amount) or grants of compensatory awards that would otherwise have been
made in accordance with the Company's otherwise applicable compensation
practices, or (iv) by any combination of the foregoing. Additionally, by
accepting an Award under the Plan, Participants acknowledge and agree that the
Committee may take any actions permitted by this Article 20 with respect to
Outstanding Awards to the extent repayment is to be made pursuant to another
plan, program or arrangement maintained by the Company or any of its affiliates.


Article 21. Code Section 409A Compliance 


To the extent applicable, it is intended that this Plan and any Awards granted
hereunder comply with the requirements of Section 409A of the Code and any
related regulations or other guidance promulgated with respect to such Section
by the U.S. Department of the Treasury or the Internal Revenue Service ("Section
409A"). Any provision that would cause the Plan or any Award granted hereunder
to fail to satisfy Section 409A shall have no force or effect until amended to
comply with Section 409A, which amendment may be retroactive to the extent
permitted by Section 409A.